Citation Nr: 0428563	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  03-07 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, including as secondary to service-
connected disabilities.  

2.  Entitlement to an increased evaluation for recurrent 
posterior dislocation of the right shoulder, currently rated 
30 percent disabling.  

3.  Entitlement to an increased evaluation for traumatic 
neuritis of the ulnar nerve, right hand, currently rated 10 
percent disabling.  

4.  Entitlement to an increased evaluation for traumatic 
neuritis of the ulnar nerve, left hand, currently rated 10 
percent disabling.   


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.Cooper, Counsel


INTRODUCTION

The veteran served on active duty from November 1974 to 
November 1977 and from August 1978 to December 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 RO decision which 
denied an increase in a 30 percent rating for recurrent 
dislocation of the right shoulder.  Increased evaluations 
were also denied for traumatic neuritis of the ulnar nerve of 
the right and left hand, each rated 10 percent disabling.  
Service connection for a nervous condition was also denied.  

A videoconference hearing was held in June 2004, before the 
Veterans Law Judge signing this document.  The Veterans Law 
Judge had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 2002).  A 
transcript of the hearing testimony has been associated with 
the claims file.  

Where a veteran: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest rating 
possible; and (3) submits evidence of unemployability, the 
requirement in 38 C.F.R. § 3.155(a) (2001) that an informal 
claim "identify the benefit sought" has been satisfied and 
VA must consider whether the veteran is entitled to a total 
rating for compensation purposes based on individual 
unemployability (TDIU).  Roberson v. Principi, 251 F.3d 1378 
(Fed. Cir. 2001).  In this case the veteran has satisfied 
each of these requirements.  He testified that he was unable 
to work due to the effects of pain medications he took for 
his service connected disabilities.  His inferred claim for a 
total rating based on individual unemployability is referred 
to the RO for initial adjudication.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.



REMAND

At his hearing, the veteran testified that he was receiving 
treatment at the Huntington, West Virginia VA Medical Center 
(MC) for all of the disabilities at issue in this appeal.  
The claims folder does not contain treatment records for the 
period since May 2003.  VA is required to seek records of 
relevant VA treatment.  38 U.S.C.A. § 5103A(b),(c) (West 
2002).

VA is also obliged to provide an examination when the record 
contains competent evidence that the claimant has a current 
disability or signs and symptoms of a current disability, the 
record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the 
record does not contain sufficient information to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  
The evidence of a link between current disability and service 
must be competent.  Wells v. Principi, 326 F.3d 1381 (Fed. 
Cir. 2003).

The veteran's service medical records show that in April 
1981, he was seen with complaints of not being able to sleep 
until the early morning hours.  An October 1981 record 
reflects that he appeared slightly tense but reported no 
problems with work or family.  The diagnostic assessment was 
insomnia.  A February 1983 record reflects that the veteran 
was seen at the base mental health clinic as a self-referral.  
No findings were noted.  

The veteran has essentially reported a continuity of 
symptomatology since service.  He also testified that he 
experienced panic attacks in service, and that currently 
experienced depression as a result of the limitations imposed 
by his service connected physical disabilities.  A March 2002 
VA outpatient treatment record reflects a finding of 
depressive disorder, not otherwise specified and rule out 
mood disorder due to general medical condition (back pain).  

The veteran underwent a VA right shoulder examination most 
recently in October 2002.  The examiner reported a number of 
ranges of motion but it is unclear what movements were being 
measured.  Measurements of shoulder abduction and flexion are 
needed to determine how far the veteran can move his shoulder 
from the side.  Mariano v. Principi, 17 Vet App 305 (2003); 
38 C.F.R. § 4.71a, Diagnostic Code 5201 (2003).

A psychiatric examination is needed to clarify whether the 
veteran has a current psychiatric disability that is related 
to the symptomatology noted in service or is secondary to the 
service connected physical disabilities.

Accordingly, this case is remanded for the following:

1.  The AMC or RO should obtain all 
records of the veteran's treatment for 
right shoulder, ulnar nerve, and 
psychiatric disabilities at the 
Huntington, West Virginia VAMC since May 
2003.

2.  The veteran should be afforded a 
psychiatric examination.  The examiner 
should review the claims folder, and note 
such review in the examination report or 
in an addendum to that report.  The 
examiner should express an opinion as to 
whether it is at least as likely as not 
(50 percent probability or more) that any 
current psychiatric disability is related 
to the psychiatric complaints noted 
during service, or is otherwise the 
result of a disease or injury in service.  
The examiner should provide a specific 
opinion as to whether is at least as 
likely as not that any current 
psychiatric disability is proximately due 
to, or was permanently made worse by, a 
service connected disability.

3.  The veteran should be afforded an 
orthopedic examination to evaluate the 
severity of his right shoulder 
disability.  The examiner should report 
the ranges of right shoulder abduction 
and flexion in degrees.  The examiner 
should determine whether the right 
shoulder disability is manifested by 
weakened movement, excess fatigability, 
or incoordination.  Such inquiry should 
not be limited to muscles or nerves. 
These determinations should, if feasible, 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.

The examiner should also report whether 
there is loss of the head (flail joint), 
nonunion (false flail joint), or fibrous 
union involving the humerus.

4.  The AMC or RO should then re-
adjudicate the claims on appeal, and if 
any remain denied, issue a substantive 
appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).



	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).






